Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 26 October 2022. Claims 1-2, 4-9, 11-16 and 18-23 are pending and have been considered as follows. Claims 3, 10 and 17 are cancelled. Claims 21-23 are new.
Response to Arguments
	Applicant’s amendments and/or arguments with respect to the objections to the Drawings as set forth in the office action of 27 June 2022 have been considered and are persuasive. Therefore, the objections to the Drawings as set forth in the office action of 27 June 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the objections to the Specification as set forth in the office action of 27 June 2022 have been considered and are persuasive. Therefore, the objections to the Specification as set forth in the office action of 27 June 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the Claim Objections as set forth in the office action of 27 June 2022 have been considered and are persuasive. Therefore, the Claim Objections as set forth in the office action of 27 June 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 1-2, 5-9, 12-16 and 19-23 under 35 USC 112(b) as set forth in the office action of 27 June 2022 have been considered and are persuasive. Therefore, the rejection of claims 1-2, 5-9, 12-16 and 19-23 under 35 USC 112(b) as set forth in the office action of 27 June 2022 have been withdrawn.
Applicant’s amendments and/or arguments with respect to the rejection of claims 4, 11 and 18 under 35 USC 112(b) as set forth in the office action of 27 June 2022 have been considered and are NOT persuasive. Specifically, Applicant argues:
Claims 4, 11, and 18, depend from claims 1, 8, and 15 and further require "wherein determining that communication has not been received from the second vehicle further comprises extracting information relating to a location of the first vehicle from the first information; comparing the information relating to the location of the first vehicle that is extracted from the first information to a location of a vehicle in the image, video, or real-time feed; ... " The Examiner states that "[i]t is unclear, to the Examiner, what this limitation previously comprised for it to further comprise in claims 4, 11 and 18." (Office Action at 5.) Again, independent claims 1, 8, and 15 as amended require "determining that a communication has not been received from the second vehicle" and claims 4, 11, and 18 further define this limitation
The Examiner’s Response-
Examiner has carefully considered Applicant’s arguments and respectfully disagrees. The limitation “wherein determining that communication has not been received from the second vehicle further comprises: extracting …” makes it appear as if a limitation “wherein determining that communication has not been received from the second vehicle comprises: …” has been previously recited even though it has not which is the reason of the overall confusion/indefiniteness. Examiner suggests amending the limitation “wherein determining that communication has not been received from the second vehicle further comprises: extracting …” of claims 4, 11 and 18 to instead recite ““wherein determining that communication has not been received from the second vehicle comprises: extracting …” and it will still be clear that this limitation of claims 1, 8 and 15 is/are being further defined in claims 4, 11 and 18. 

Applicant’s amendments and/or arguments with respect to the rejection of claims 1-2, 4-9, 11-16 and 18-23 under 35 USC 103 as set forth in the office action of 27 June 2022 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The disclosure is objected to because of the following informalities: “… depicted in scene 301 of Fig. 3A, communication 334, communication 332, communication 333, and communication 334 may be …” in paragraph [0029], appears to be a typographical error and should be “… depicted in scene 301 of Fig. 3A, communication 332, communication 333, and communication 334 may be …”.  
Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  “a first information” should be “first information”.  Appropriate correction is required.

Claims 1, 8 and 15 are objected to because of the following informalities:  “a third information” should be “third information”.  Appropriate correction is required.

Claims 5, 12 and 19 are objected to because of the following informalities:  “sending the third information to a third vehicle using the second communication protocol” should be “sending the third information in the second format to a third vehicle using the second communication protocol”.  Appropriate correction is required.

Claims 21-23 are objected to because of the following informalities: all instances of “the smart infrastructure” in claims 21-23 appear to be typographical errors and all should be “the smart infrastructure device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “transmitting a communication request to the second vehicle; and determining that the second vehicle is temporarily incapable of performing communication with the smart infrastructure in response to receiving a response from the second vehicle within a threshold period of time”. Specification only provides support for “transmitting a communication request to the second vehicle; and determining that the second vehicle is temporarily or permanently incapable of performing communication with the smart infrastructure device in response to not receiving a response from the second vehicle within a threshold period of time”. As such, there is no support in the specification for such limitation in claim 21.
Claim 22 recites “transmitting a communication request to the second vehicle; and determining that the second vehicle is permanently incapable of performing communication with the smart infrastructure in response to not receiving a response from the second vehicle within a threshold period of time”. Based on claim 1 reciting “determining that the second vehicle is temporarily or permanently incapable of performing communication with the smart infrastructure device”; claim 22 makes it appears as if the limitation “in response to not receiving a response from the second vehicle within a threshold period of time” is specifically directed towards the “permanently” and is different than for the “temporarily” and the specification does not have support for such. Examiner suggests amending claim 22 to instead recite “transmitting a communication request to the second vehicle; and determining that the second vehicle is temporarily or permanently incapable of performing communication with the smart infrastructure device in response to not receiving a response from the second vehicle within a threshold period of time”.
Claim 23 recites “transmit a communication request to the second vehicle; and determine that the second vehicle is temporarily incapable of performing communication with the smart infrastructure in response to receiving a response from the second vehicle within a threshold period of time; and determine that the second vehicle is permanently incapable of performing communication with the smart infrastructure in response to not receiving the response from the second vehicle within the threshold period of time”. Specification only provides support for “transmitting a communication request to the second vehicle; and determining that the second vehicle is temporarily or permanently incapable of performing communication with the smart infrastructure device in response to not receiving a response from the second vehicle within a threshold period of time” and further claim 23 makes it appears as if the limitation “in response to not receiving a response from the second vehicle within a threshold period of time” is specifically directed towards the “permanently” and different than for the “temporarily” and the specification does not have support for such. Examiner suggests amending claim 23 similar to the suggestion for claim 22.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11 and 18 are indefinite because of the recited limitation “wherein determining that communication has not been received from the second vehicle further comprises: extracting …”. It is unclear, to the Examiner, what this limitation previously comprised for it to further comprise in claims 4, 11 and 18. Examiner suggests amending claims 4, 11 and 18 to instead recite “wherein determining that communication has not been received from the second vehicle comprises: extracting …”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pari (US20190378414A1) in view of Mizobe (WO2018146808A1) in further view of Weber (US201602744978A1).
Regarding claim 1, Pari discloses a method (see at least [0145]) comprising: receiving, by a smart infrastructure device and from a first vehicle, a first information associated with the first vehicle in a first format associated with a first communication protocol (see at least [0033], [0035]-[0038], [0059], [0066] and [0069]); converting the first information from the first format into a map format (see at least [0042], [0099], [0100], [0129] and [0130]); capturing an image, video, or real-time feed of an environment of the smart infrastructure device (see at least [0035], [0045], [0046], [0048], [0051] and [0052]); identifying the first vehicle and a second vehicle in the image, video, or real-time feed (see at least [0035], [0045], [0046], [0048], [0051] and [0052]); recognizing the second vehicle that is temporarily or permanently incapable of performing a communication with the smart infrastructure device (see at least [0035], [0039], [0049], [0077], [0089], [0090], [0102], [0108]-[0110] and [0140]); analyzing the image, video, or real-time feed to generate second information associated with the second vehicle (see at least [0049]-[0052], [0077], [0089], [0090], [0102], [0108]-[0110] and [0140]); converting the second information into the map format (see at least [0042], [0099], [0100], [0129] and [0130]); converting the first information and the second information from the map format into a third information in the first format (see at least [0039], [0041], [0056], [0074], [0075], [0085] and [0145]); and sending the third information to the first vehicle (see at least [0039], [0041], [0056], [0074], [0075], [0085], [0103]-[0106] and [0145]).
Pari does not explicitly disclose determining that the second vehicle is temporarily or permanently incapable of performing communication with the smart infrastructure device based on: identifying an existence of the second vehicle within the image, video, or real-time feed, and determining that communication has not been received from the second vehicle. However, such matter is suggested by Mizobe (see at least [0015]-[0023] and [0084]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pari to incorporate the teachings of Mizobe which teaches determining that the second vehicle is temporarily or permanently incapable of performing communication with the smart infrastructure device based on: identifying an existence of the second vehicle within the image, video, or real-time feed, and determining that communication has not been received from the second vehicle since they are both directed guidance regarding non-communicable vehicles in an environment and incorporation of the teachings of Mizobe would ensure increased accuracy and thereby increase reliability and safety of the overall system.
Pari as modified by Mizobe does not explicitly disclose converting the first information from the first format into an agnostic format; converting the second information into the agnostic format and converting the first information and the second information from the agnostic format into a third information in the first format. Examiner NOTES that the claim limitations as currently presented, under broadest reasonable interpretation only include the function of converting information from a first/specific format into an agnostic format and then converting such information from the agnostic format into information in the first/specific format without any direct connection to the other limitations in the claims such as why or in response to what. As such, Examiner points to Weber (see at least [0048]-[0051], [0092], [0104], [0106] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pari as modified by Mizobe to incorporate the teachings of Weber which teaches converting information from the first format into an agnostic format; converting information into the agnostic format and converting the information from the agnostic format into a third information in the first format since they are all directed to receiving and sending data/information and incorporation of the teachings of Weber would increase the efficiency of the overall system by making the system compatible for various devices and situations. Given Pari as modified by Mizobe and Weber, it would have been obvious that the functions in Weber would be applied to the first information and the second information as the map format becomes the agnostic format of the disclosure to maximize efficiency and compatibility of the overall system.

Regarding claim 2, Pari as modified by Mizobe and Weber discloses wherein the agnostic format includes a 3D coordinate map including a first coordinate representative of the first vehicle that is created based on the first information and a second coordinate representative of the second vehicle that is created based on the second information (see at least Pari [0042], [0099], [0100], [0129] and [0130]; refer to claim 1 for the map format being the agnostic format).

Regarding claim 4, Pari fails to disclose wherein determining that communication has not been received from the second vehicle further comprises: extracting information relating to a location of the first vehicle from the first information; comparing the information relating to the location of the first vehicle that is extracted from the first information to a location of a vehicle in the image, video, or real-time feed; determining that the location of the first vehicle that is extracted from the first information is a same location as the location of the vehicle in the image, video, or real-time feed; analyzing the image, video, or real-time feed to identify a location of the second vehicle; and determining that the location of the first vehicle from the first information is not the same as the location of the second vehicle in the image, video, or real-time feed. However, such matter is suggested by Mizobe (see at least [0015]-[0023] and [0084]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pari to incorporate the teachings of Mizobe which teaches wherein determining that communication has not been received from the second vehicle further comprises: extracting information relating to a location of the first vehicle from the first information; comparing the information relating to the location of the first vehicle that is extracted from the first information to a location of a vehicle in the image, video, or real-time feed; determining that the location of the first vehicle that is extracted from the first information is a same location as the location of the vehicle in the image, video, or real-time feed; analyzing the image, video, or real-time feed to identify a location of the second vehicle; and determining that the location of the first vehicle from the first information is not the same as the location of the second vehicle in the image, video, or real-time feed since they are both directed guidance regarding non-communicable vehicles in an environment and incorporation of the teachings of Mizobe would ensure increased accuracy and thereby increase reliability and safety of the overall system.
Regarding claim 5, Pari as modified by Mizobe and Weber discloses converting at least one of the first information or the second information into the third information in a second format associated with a second communication protocol; and sending the third information to a third vehicle using the second communication protocol (see at least Pari [0039], [0041], [0056], [0074], [0075], [0085], [0103]-[0106] and [0145]).

Regarding claim 6, Pari as modified by Mizobe discloses receiving, by the smart infrastructure device and from a non-vehicle device, fourth information associated with the non-vehicle device in a fourth format associated with a fourth communication protocol (see at least Pari [0080]-0084]); and converting the fourth information into the map format (see at least Pari [0080]-0084]).
Pari as modified by Mizobe does not explicitly disclose converting the fourth information into the agnostic format. However, such matter is suggested by Weber (see at least [0048]-[0051], [0092], [0104], [0106] and [0156]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pari as modified by Mizobe to incorporate the teachings of Weber which teaches converting information into the agnostic format since they are all directed to receiving and sending data/information and incorporation of the teachings of Weber would increase the efficiency of the overall system by making the system compatible for various devices and situations. Given Pari as modified by Mizobe and Weber, it would have been obvious that the functions in Weber would be applied to the fourth information as the map format becomes the agnostic format of the disclosure to maximize efficiency and compatibility of the overall system.

Regarding claim 7, Pari as modified by Mizobe and Weber discloses wherein converting the first information from the first format into the agnostic format is performed using a look-up table including information about the first format (see at least Pari [0042], [0089], [0090], [0094]-[0097], [0099], [0100], [0111]-[0113], [0129] and [0130]; refer to claim 1 for the map format being the agnostic format).

Regarding claim 8, Pari discloses a system comprising: a processor; and a memory storing computer-executable instructions, that when executed by the processor, cause the processor to (see at least [0046] and [0171]). The rest of claim 8 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 9 and 11-14, claims 9 and 11-14 are commensurate in scope with claims 2 and 4-7, respectively. See above for rejection of claims 2 and 4-7.

Regarding claim 15, Pari discloses a non-transitory computer readable medium including computer-executable instructions stored thereon, which when executed by one or more processors, cause the one or more processors to perform operations of (see at least [0046] and [0171]). The rest of claim 15 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claims 16 and 18-20, claims 16 and 18-20 are commensurate in scope with claims 2 and 4-6, respectively. See above for rejection of claims 2 and 4-6.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pari (US20190378414A1) in view of Mizobe (WO2018146808A1) in further view of Weber (US201602744978A1) in yet further view of Yang (US20210272462A1).
Regarding claim 23, Pari as modified Mizobe and Weber does not explicitly disclose transmit a communication request to the second vehicle; and determine that the second vehicle is temporarily incapable of performing communication with the smart infrastructure in response to receiving a response from the second vehicle; and determine that the second vehicle is permanently incapable of performing communication with the smart infrastructure in response to not receiving the response from the second vehicle. However, such matter is suggested by Yang (see at least Figure 1, Figure 2, [0044] and [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Pari as modified Mizobe and Weber to incorporate the teachings of Yang which teaches transmit a communication request to the second vehicle; and determine that the second vehicle is temporarily incapable of performing communication with the smart infrastructure in response to receiving a response from the second vehicle; and determine that the second vehicle is permanently incapable of performing communication with the smart infrastructure in response to not receiving the response from the second vehicle since they are all directed to receiving and sending data/information and incorporation of the teachings of Yang would ensure increased accuracy and reliability. Determining a fact/information in response to an event/situation within a threshold period of time to avoid mistakes and increase reliability is very well known in the art which one of ordinary skill in the art would find obvious for various events/situations such as the one disclosed by Pari as modified by Mizobe, Weber and Yang in order to maximize the reliability of the overall system.

Regarding claims 21 and 22, claims 21 and 22 are commensurate in scope with claim 23. See rejection of claim 23 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667